  Case: 1:21-cv-00598 Document #: 1 Filed: 02/02/21 Page 1 of 7 PageID #:1




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS


  Yazmin Renteria,                                Civil Action No. 1:21-cv-00598

                          Plaintiff,

                                                  COMPLAINT
           – against–


  Continental Finance Company, LLC, and
  Trans Union, LLC,

                          Defendant(s).



                                       COMPLAINT

       Plaintiff, Yazmin Renteria (hereinafter “Plaintiff”), by and through her attorneys,

the Law Offices of Robert S. Gitmeid & Assoc., PLLC, by way of Complaint against

Defendants, Continental Finance Company, LLC (“Continental Finance”), and Trans

Union, LLC (“Trans Union”) alleges as follows:

                                  INTRODUCTION

     1. This is an action for damages brought by an individual consumer for Defendants’

         violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (the

         “FCRA”) and other claims related to unlawful credit reporting practices. The

         FCRA prohibits furnishers of credit information to falsely and inaccurately

         report consumers’ credit information to credit reporting agencies.



                                        PARTIES




                                            1
Case: 1:21-cv-00598 Document #: 1 Filed: 02/02/21 Page 2 of 7 PageID #:2




  2. Plaintiff, Yazmin Renteria, is an adult citizen of the state of Illinois domiciled

      in Cissna Park, IL.

  3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

  4. Defendant Continental Finance does business throughout the country and in the

      State of Illinois. Continental Finance is a “furnisher” of consumer credit

      information as that term is used in Section 1681s-2 of the FCRA.

  5. Defendant Trans Union is a limited liability company, doing business throughout

      the country and in the state of Illinois. TransUnion is a “consumer reporting

      agency” as defined in Section 1681a(f) of the FCRA. Trans Union is one of the

      largest CRAs in the world.

                              JURISDICTION AND VENUE

  6. This Court has jurisdiction over the Defendants because Defendants are

      domiciled in Illinois and/or continuously do business in Illinois.

  7. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

      § 1331 because the rights and obligations of the parties in this action are defined

      by 15 U.S.C. § 1681 and pursuant to 15 U.S.C. § 1681p, which provides that an

      action to enforce any liability created under 15 U.S.C. § 1681 may be brought in

      any appropriate United States district court, without regard to the amount in

      controversy.

  8. Venue in this district is also proper pursuant to 28 U.S.C. § 1391(b)(2) because

      a substantial part of the events and omissions giving rise to Plaintiff’s claims

      occurred in Illinois.

                              FACTUAL ALLEGATIONS



                                         2
Case: 1:21-cv-00598 Document #: 1 Filed: 02/02/21 Page 3 of 7 PageID #:3




  9. Defendant Continental Finance issued an account ending in 00080243 to

      Plaintiff; the account was routinely reported on Plaintiff’s consumer credit

      report.

  10. The consumer report at issue is a written communication of information

      concerning Plaintiff’s credit worthiness, credit standing, credit capacity,

      character, general reputation, personal characteristics, or mode of living which

      is used or for the purpose of serving as a factor in establishing the consumer’s

      eligibility for credit to be used primarily for personal, family, or household

      purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

  11. On or about December 18, 2019, Plaintiff and Continental Finance entered into

      a settlement agreement for the above referenced account. A copy of the

      settlement agreement is enclosed herein as Exhibit A.

  12. Pursuant to the terms of the settlement, Plaintiff was required to make a lump

      sum payment totaling $628.79 to settle and close her Continental Finance

      account.

  13. Plaintiff, via her counsel, timely made the requisite settlement payments in

      compliance with the terms of the aforementioned settlement agreement.

  14. However, over half a year later, Plaintiff’s Continental Finance account

      continued to be negatively reported.

  15. In particular, on a requested credit report dated June 16, 2020, Plaintiff’s

      Continental Finance account was reported with a status of “CHARGE OFF,” a

      balance of $209.00 and a past due balance of $209.00. The relevant portion of

      Plaintiff’s credit report is attached hereto as Exhibit B.



                                          3
Case: 1:21-cv-00598 Document #: 1 Filed: 02/02/21 Page 4 of 7 PageID #:4




  16. This trade line was inaccurately reported. The account was settled for less than

      the full balance and must be reported as such.

  17. On or about September 18, 2020, Plaintiff notified Defendants of a dispute on

      the Continental Finance account’s completeness and/or accuracy. A redacted

      copy of this letter is attached hereto as Exhibit C.

  18. Therefore, Plaintiff disputed the accuracy of the derogatory information reported

      by Continental Finance to the Consumer Reporting Agencies, via certified mail

      in accordance with 15 U.S.C. § 1681i of the FCRA.

  19. In November of 2020, Plaintiff requested updated credit reports for review. The

      trade line for the Continental Finance account in question remained inaccurate,

      as Defendants failed to correct the inaccuracy. The relevant portion of the

      November 2020 credit report is attached hereto as Exhibit D.

  20. Trans Union did not notify Continental Finance of the disputes by Plaintiff in

      accordance with the FCRA, or alternatively, did notify Continental Finance and

      Continental Finance failed to properly investigate and delete the trade line or

      properly update the trade line on Plaintiff’s credit reports.

  21. If Continental Finance did perform a reasonable investigation of Plaintiff’s

      dispute, Plaintiff’s Continental Finance account would be updated to reflect a

      settled status with a $0 balance.

  22. Continental Finance has promised through its subscriber agreements or contracts

      to accurately update accounts, but Continental Finance has nonetheless willfully,

      maliciously, recklessly, wantonly, and/or negligently failed to follow this

      requirement as well as the requirements set forth under the FCRA, which has



                                          4
Case: 1:21-cv-00598 Document #: 1 Filed: 02/02/21 Page 5 of 7 PageID #:5




      resulted in the intended consequences of this information remaining on

      Plaintiff’s credit reports.

  23. Defendants failed to properly maintain and failed to follow reasonable

      procedures to assure maximum possible accuracy of Plaintiff’s credit

      information and Plaintiff’s credit report, concerning the account in question, thus

      violating the FCRA. These violations occurred before, during, and after the

      dispute process began with Trans Union.

  24. At all times pertinent hereto, Defendants were acting by and through their agents,

      servants and/or employees, who were acting within the scope and course of their

      employment, and under the direct supervision and control of the Defendants

      herein.

  25. At all times pertinent hereto, the conduct of Defendants, as well as that of their

      agents, servants and/or employees, was malicious, intentional, willful, reckless,

      negligent and in wanton disregard for federal law and the rights of the Plaintiff

      herein.

                               CLAIM FOR RELIEF

  26. Plaintiff reasserts and incorporates herein by reference all facts and allegations

      set forth above.

  27. Trans Union is a “consumer reporting agency,” as codified at 15 U.S.C. §

      1681a(f).

  28. Continental Finance is an entity who, regularly and in the course of business,

      furnishes information to one or more consumer reporting agencies about its




                                         5
Case: 1:21-cv-00598 Document #: 1 Filed: 02/02/21 Page 6 of 7 PageID #:6




      transactions or experiences with any consumer and therefore constitutes a

      “furnisher,” as codified at 15 U.S.C. § 1681s-2.

  29. Continental Finance is reporting inaccurate credit information concerning

      Plaintiff to one or more credit bureaus as defined by 15 U.S.C. § 1681a of the

      FCRA.

  30. Plaintiff notified Defendants of a dispute on the account’s completeness and/or

      accuracy, as reported.

  31. Continental Finance failed to complete an investigation of Plaintiff’s written

      dispute and provide the results of an investigation to Plaintiff and the credit

      bureaus within the 30-day statutory period as required by 15 U.S.C. § 1681s-

      2(b).

  32. Continental Finance failed to update Plaintiff’s credit report and/or notify the

      credit bureaus that the Continental Finance account in question was disputed in

      violation of 15 U.S.C. § 1681s-2(b).

  33. Continental Finance failed to promptly modify the inaccurate information on

      Plaintiff’s credit report in violation of 15 U.S.C. § 1681s-2(b).

  34. Trans Union failed to delete information found to be inaccurate, reinserted the

      information without following the FCRA, or failed to properly investigate

      Plaintiff’s disputes as required by 15 U.S.C. § 1681i(a).

  35. Trans Union failed to maintain and failed to follow reasonable procedures to

      assure maximum possible accuracy of Plaintiff’s credit report, concerning the

      account in question, violating 15 U.S.C. § 1681e(b).




                                         6
  Case: 1:21-cv-00598 Document #: 1 Filed: 02/02/21 Page 7 of 7 PageID #:7




      36. As a result of the above violations of the FCRA, Plaintiff suffered actual damages

           in one or more of the following forms: lower credit score, denial of credit,

           embarrassment and emotional distress caused by the inability to obtain financing

           for everyday expenses, rejection of credit card application, higher interest rates

           on loans that would otherwise be affordable and other damages that may be

           ascertained at a later date.

      37. As a result of the above violations of the FCRA, Defendants are liable to Plaintiff

           for actual damages, punitive damages, statutory damages, attorney’s fees and

           costs.

      WHEREFORE, Plaintiff demands that judgment be entered against Defendants as

follows:

      1. That judgment be entered against Defendants for actual damages
         pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

      2. That judgment be entered against Defendants for punitive damages
         pursuant to 15 U.S.C. § 1681n;

      3. That the Court award costs and reasonable attorney's fees pursuant to 15
         U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

      4. That the Court grant such other and further relief as may be just and
         proper.

                                                      Respectfully Submitted,


                                                      /s/ Alexander J. Mikulaschek
                                                      Alexander J. Mikulaschek, Esq.
                                                      Attorney for Plaintiff
                                                      Law Offices of Robert S.
                                                      Gitmeid & Assoc., PLLC
                                                      11 Broadway, Suite 960
                                                      Chicago, IL 60603
                                                      Tel: (773) 869-5400
                                                      Fax: (773) 584-0907
                                                      Alexander.M@gitmeidlaw.com

                                              7
